



SECOND LOAN MODIFICATION AGREEMENT




    THIS SECOND LOAN MODIFICATION AGREEMENT (this “Modification”) is entered
into on January 23, 2020, by and between SOUTHSIDE BANK, a Texas state bank
("Lender") and COLLEGE STATION 1892 PROPERTIES, L.L.C., a Texas limited
liability company ("Borrower").


    WHEREAS, Borrower and Lender entered into a Construction Loan Agreement
dated effective September 1, 2017 (the “Loan Agreement”) respecting a
construction loan in the maximum principal amount of $36,759,000.00 for
Borrower’s Project in Brazos County, Texas as therein described; and


    WHEREAS, the Loan is evidenced by a Promissory Note dated effective
September 1, 2017 (the “Note”) in the maximum principal amount of
$36,759,000.00; and


    WHEREAS, Borrower and Lender entered in to a Loan Modification Agreement
dated January 30, 2019 (the “First Modification”); and


    WHEREAS, completion of the Phase 2 Improvements has been further delayed;
and


    WHEREAS, to accommodate the delay, Borrower and Lender now desire to amend
the Loan Agreement and the Note as hereinafter set forth.


    NOW, THEREFORE, Borrower and Lender hereby represent, stipulate, covenant
and agree as follows:


1.    Completion of Phase 2 Improvements. Borrower shall cause Phase 2 of the
Project to be complete (as “Completion” is defined in Section 5(c) the Loan
Agreement) on or before December 31, 2020. The Completion of Improvements
deadline in Section 12(s) of the Loan Agreement is hereby extended to December
31, 2020.


2.    Extension of Funding Deadline. In the definition of “Advance(s)” set forth
in the Note, the last sentence is hereby amended and restated as follows
“Provided, however, Lender shall have no obligation to make any advances
hereunder after December 31, 2020”.


3.    Debt Service Coverage Ratio. In calculating Borrower’s Debt Service
Coverage Ratio, ground lease expense shall be limited to rents due and payable
under the terms of the ground lease (excluding any prepaid rents), rather than
the straight-line method required under GAAP.


4.    Replacement of LIBOR Rate. The Note is hereby amended to include the
following additional provisions:





--------------------------------------------------------------------------------



(a)    LIBOR Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a LIBOR Transition Event, Lender
may amend this Note to change the Floating Rate Index from the One Month London
Interbank Offered Rate to a Benchmark Replacement determined by Lender in its
good faith discretion to approximate the Floating Rate Index contemplated in the
Note. Any such amendment will become effective at 5:00 p.m. on the fifth (5th)
Business Day after Lender has provided such proposed amendment to Maker without
any further action or consent of Maker.


(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Lender will have the right to amend
this Note to make technical, administrative or operational changes (including
changes to definitions, timing and frequency of determining rates and making
payments of interest and other administrative matters) that Lender decides may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Lender in a manner
substantially consistent with market practice (or, if Lender decides that
adoption of any portion of such market practice is not administratively feasible
or if Lender determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Lender
decides is reasonably necessary in connection with the administration of this
Note).


(c)    Until Benchmark Replacement is Selected. Commencing on the occurrence of
a LIBOR Transition Event, until the Benchmark Replacement has been selected in
the manner described herein, the Stated Rate shall be the greater of (i) a
fluctuating rate of interest equal to the US Prime Rate as published from time
to time in the “Borrowing Benchmarks-Money Rates” section of the Southwest
edition of the Wall Street Journal (or a comparable rate selected by Lender if
The Wall Street Journal ceases to publish such rate) plus zero percent (0%), or
(ii) 4.0% per annum.
(d)    Definitions. As used herein:
    “Benchmark Replacement” means the sum of: (a) an alternate benchmark rate
(which may include the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Government Body), plus (b) a spread
adjustment (which may be a positive or negative value or zero), in each case
selected by Lender after giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Government Body, and (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated or bilateral credit facilities; provided
that, if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this Note.
    “LIBOR Transition Event” means any of the following: (a) a public statement
or publication of information by or on behalf of the administrator of LIBOR
announcing that such administrator has ceased or will cease to provide LIBOR,
permanently or
2



--------------------------------------------------------------------------------



indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative; or (d)(i) a determination by Lender that at least ten
(10) currently outstanding U.S. dollar-denominated syndicated or bilateral
credit facilities at such time contain (as a result of amendment or as
originally executed) as a benchmark interest rate, in lieu of LIBOR, a new
benchmark interest rate to replace LIBOR, and (ii) Lender has notified Maker in
writing that Lender elects to amend this Note as provided herein.


    “Relevant Government Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


    “SOFR” with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as administrator
of the benchmark (or a successor administrator), on the Federal Reserve Bank of
New York's website.
5.    Payment of Fees and Expenses. Upon demand by Lender, Borrower shall
promptly pay, or reimburse Lender for, all reasonable legal fees and any other
expenses incurred by Lender in connection with this Modification.
6.    Representations. Borrower represents and warrants to Lender that each of
the representations and warranties set forth in the Loan Agreement are true and
correct as of the date of this Modification, as if made on the date of this
Modification, except for any representations that are specifically limited to a
specified date or time period prior to the date of this Modification.
7.    No Event of Default. Borrower represents and warrants to Lender that no
Event of Default exists under the terms of the Loan Agreement, as amended
hereby, and to the best of Borrower’s knowledge, there exist no facts or
circumstances that, with the giving of notice and the expiration of any
applicable cure period, would reasonably be expected to become an Event of
Default.
8.    Ratification. Borrower and Lender hereby (i) ratify, adopt and reaffirm
each of the terms and provisions of the Loan Agreement, the Note, the First
Modification and the other documents evidencing or securing payment of the Loan,
subject only to the modifications contained herein, and (ii) agree that no
provisions of the documents evidencing or
3



--------------------------------------------------------------------------------



securing payment of the Loan have been waived. In the event of any conflict
between the terms of this Modification and terms of the other documents
evidencing or securing payment of the Loan, this Modification shall govern and
control.


9.    Defined Terms. Unless otherwise expressly provided herein, terms defined
in the Loan Agreement shall have the same meaning when used in this
Modification.


10.    Counterparts and Signatures. This Modification may be signed in multiple
counterparts, all of which take together shall constitute a single document.
Facsimile signatures are permissible and shall be as binding as original ink
signatures.


11.    Final Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the parties have caused this Second Loan Modification
Agreement to be duly executed as of the month, day and year first stated above.




LENDER:


SOUTHSIDE BANK








By: /s/ Pam Cunningham                
Pam Cunningham, Executive VP






BORROWER:


COLLEGE STATION 1892 PROPERTIES, L.L.C.,
a Texas limited liability company








By: /s/ Erin D. Pickens                
Erin D. Pickens, Senior Vice President


4

